Case 3:16-cv-01130-BJD-JRK Document 128 Filed 01/31/20 Page 1 of 1 PageID 3350



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

JUDITH WALTON, as Executor de
son tort for the Estate of Frank
Smith, on behalf of the Estate
of the Survivors,

                  Plaintiff,

v.                                          Case No. 3:16-cv-1130-J-39JRK

FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,

               Defendants.
______________________________

                                    ORDER

      Plaintiff’s Unopposed Motion to Extend Time to Respond to

Motions for Summary Judgment for Defendants Allen and Norman (Doc.

123) is GRANTED, and Plaintiff’s Response (Doc. 124) is ACCEPTED

as timely filed.

      DONE AND ORDERED at Jacksonville, Florida, this 29th day of

January, 2020.




caw 1/28
c:
Counsel of Record
